DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application filed on February 11, 2020. 
Claims 1-20 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2020 was filed after the mailing date of the instant application on 02/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,594,625. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Breitgand et al. (US Publication 2015/0286492) hereafter Breitgand, in view of Bruun et al. (US Publication 2016/0335111) hereafter Bruun.
Claim 1, Breitgand discloses a method comprising: receiving profile information for a network; determining a network configuration based on at least an anti-affinity rule and a constraint associated with at least one of a network session or a hardware capacity of a hardware platform of the network and a number of sessions to be supported by the network configured based on the network configuration (paragraphs 0021, 0034, 0039: allocating resources in a virtualized environment); and configuring the network based on the network configuration, wherein the network configuration assigns at least one instantiation of a virtual machine (VM) of a first VM type (paragraphs 0021-23, 0026-36: resources allocated to VMs). Although Breitgand discloses resource allocation to one or more VMs thus increasing the resource capacities, but he fail to disclose the network configuration assigns at least one instantiation of a virtual machine (VM) of a first VM type for at least one instantiation of a virtual network function (VNF) of a first VNF type to at least one server of the hardware platform.
However, in the same field of endeavor, Bruun discloses the claimed limitation of the network configuration assigns at least one instantiation of a virtual machine (VM) of a first VM type for at least one instantiation of a virtual network function (VNF) of a first VNF type to at least one server of the hardware platform (paragraphs 20-24, 0043-45: VM executing application and monitor performance level of the VNF and reaches a threshold).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bruuns’ teaching of virtual network function management with VM, with teachings of Breitgand. One would be motivated to configure new VM and host NFs address network reliability and scalability to enhance virtualization.
As per claim 2, Breitgand discloses the method wherein determining the network configuration comprises: identifying a plurality of configurations that satisfy the constraint (paragraphs 0006, 0021, 0029); and selecting the network configuration from the plurality of configurations based on the network configuration supporting a higher number of sessions compared to others of the plurality of configurations (paragraphs 0021-23, 0025-28).
As per claim 3, Breitgand discloses the method wherein determining the network configuration is further based on an affinity rule (paragraphs 0021-23, 0026-36).
As per claim 4, Breitgand discloses the method wherein determining the network configuration is further based on a second anti-affinity rule (paragraphs 0021-23, 0026-36).
As per claim 5, Breitgand discloses the method wherein the network profile is indicative of an inventory of the network (paragraphs 0021, 0034, 0039).
As per claim 6, Breitgand discloses the method wherein the network configuration assigns a second VM to a second server of the hardware platform (paragraphs 0021-23, 0034-36, 0039).
As per claim 7, Bruun discloses the method wherein the second VM is used to at least partially implement the VNF (paragraphs 20-24, 0043-45).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 7.
As per claim 8, Breitgand discloses a method comprising: identifying a plurality of configurations of a network that satisfies an anti-affinity rule associated with a virtual resource to be used to implement a network session on the network, the subset of the configurations comprising a network configuration and a second network configuration (paragraphs 0021, 0034, 0039: allocating resources in a virtualized environment); determining that the network 
However, in the same field of endeavor, Bruun discloses the claimed limitation of the network configuration assigns at least one instantiation of a virtual machine (VM) of a first VM type for at least one instantiation of a virtual network function (VNF) of a first VNF type to at least one server of the hardware platform (paragraphs 20-24, 0043-45: VM executing application and monitor performance level of the VNF and reaches a threshold).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 8.
As per claim 9, Breitgand discloses the method, wherein the virtual resource comprises the VM (paragraphs 0021-23, 0026-36).
As per claim 10, Bruum discloses the method wherein the virtual resource comprises the VNF (paragraphs 20-24, 0043-45).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 10.
As per claim 11, Breitgand discloses the method wherein identifying the plurality of configurations is further based on the plurality of configurations satisfying at least one constraint of the network (paragraphs 0021, 0034, 0039).
As per claim 12, Breitgand discloses the method wherein the at least one constraint comprises: a virtual computer processing unit (vCPU) allocation for the at least one server; at least one memory allocation for the at least one server; and at least one network connectivity allocation for the at least one server (paragraphs 0021-23, 0026-36).
As per claim 13, Breitgand discloses the method wherein identifying the plurality of configurations comprises executing a formulation of an integer programming problem (paragraphs 0020-23, 0026-36, 0039).
As per claim 14, Breitgand discloses the method wherein an objective of the integer programming problem is to maximize a number of sessions supported by the network (paragraphs 0020-23, 0026-36, 0039).
As per claim 15, Breitgand discloses a system comprising: an input/output communicatively coupled to a network; a processor; and memory storing instructions that cause the processor executing the instructions to effectuate operations, the operations comprising: identifying a plurality of configurations of the network that satisfies an anti-affinity rule associated with a virtual resource to be used to implement a network session on the network, the subset of the configurations comprising a network configuration and a second network configuration (paragraphs 0021, 0034, 0039: allocating resources in a virtualized environment); determining that the network configuration supports a greater number of sessions than the second network configuration; and configuring the network based on the network configuration to support the greater number of sessions, wherein the network configuration assigns at least one 
However, in the same field of endeavor, Bruun discloses the claimed limitation of the network configuration assigns at least one instantiation of a virtual machine (VM) of a first VM type for at least one instantiation of a virtual network function (VNF) of a first VNF type to at least one server of the hardware platform (paragraphs 20-24, 0043-45: VM executing application and monitor performance level of the VNF and reaches a threshold).
The same motivation that was utilized in the combination of claim 1 applies equally as well to claim 15.
As per claim 16, Breitgand discloses the system wherein the virtual resource comprises the VM (paragraphs 0021-23, 0026-36).
As per claim 17, Breitgand discloses the system wherein identifying the plurality of configurations is further based on the plurality of configurations satisfying at least one constraint of the network (paragraphs 0021, 0034, 0039).
As per claim 18, Breitgand discloses the system wherein the at least one constraint comprises: a virtual computer processing unit (vCPU) allocation for the at least one server; at least one memory allocation for the at least one server; and at least one network connectivity allocation for the at least one server (paragraphs 0021-23, 0026-36).
As per claim 19, Breitgand discloses the system wherein identifying the plurality of configurations comprises executing a formulation of an integer programming problem (paragraphs 0020-23, 0026-36, 0039).
As per claim 20, Breitgand discloses the system wherein an objective of the integer programming problem is to maximize a number of sessions supported by the network (paragraphs 0020-23, 0026-36, 0039).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/FARZANA B HUQ/Primary Examiner, Art Unit 2455